DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments filed December 10, 2020. Claims 1-30 are presently pending and are presented for examination.

Response to Arguments/Remarks
Allowable Subject Matter
4.	Claims 1-30 would be allowable if rewritten to overcome the Nonstatutory Double Patenting rejection set forth in the Non-Final Office action.

5.	Nonstatutory Double Patenting. Applicant's arguments filed on December 10, 2020 with regard to the previous Nonstatutory Double Patenting rejection have been fully considered. 

6.	35 USC § 103 Rejection. Applicant's amendments/arguments filed on December 10, 2020 with regard to the previous 35 USC § 103 rejection have been fully considered. Applicant’s arguments, with respect to the previous 35 USC § 103 rejection are persuasive. Therefore, the previous 35 USC § 103 rejection is withdrawn.

Continuation Application
7.    This application is a continuation application of U.S. Application 16/883,899, filed 05/26/2020, now pending. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).


Nonstatutory Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claim(s) 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of copending App# 16/883,899 Although the claims at issue are not identical, they are not patentably distinct from each other because the invention is the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/336,713 (Current Application)
Application No 16/883,899
Claim 1. A computer implemented method comprising: receiving, by one or more processors of a vehicle, location data and past trajectory data for one or more objects detected by one or more sensors;
Claim 1. A computer implemented method comprising: receiving, by one or more processors of a vehicle, location data and past trajectory data for one or more objects detected by one or more sensors;
determining, by the one or more processors, a set of features for the one or more objects based on the location data and the past trajectory data; combining, by the one or more processors, the set of features with motion data of an agent to form a concatenated data set; 
determining, by the one or more processors, a set of features for the one or more objects based on the location data and the past trajectory data; combining, by the one or more processors, the set of features with motion data of an agent to form a concatenated data set;

generating, by the one or more processors, a probability map based on the concatenated data set, wherein the probability map comprises a plurality of physical locations, and wherein each physical location of the plurality of physical locations is assigned a probability of the agent moving through that location;
determining, by the one or more processors, one or more predicted trajectories for the agent based on the probability map;
determining, by the one or more processors, one or more predicted trajectories for the agent based on the probability map;
generating, by the one or more processors, one or more driving commands for the vehicle based on the one or more predicted trajectories;
generating, by the one or more processors, one or more driving commands for the vehicle based on the one or more predicted trajectories;
operating, by a control circuit of the vehicle, the vehicle based on the one or more driving commands.
operating, by a control circuit of the vehicle, the vehicle based on the one or more driving commands.


The same reasoning apply to the rest of the claims in both applications.
Claims 2-11 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claims 12 and 17 contain similar limitations so they are rejected for similar reasons.
13-16, 28-30, and 18-27 depend from claims 12 and 17 respectively, and therefore include the same limitations as claims 12 and 17, so they are rejected for the same reasons. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665